DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Claims 15 and 16 have been withdrawn from consideration as disclosing limitations similar to claim 5 and 7, respectively, which are directed to a non-elected embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US PGPub 20170133227) in view of Lu (US PGPub 2013/0122663).
Re claim 1: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (9+2 is removed in fig. 4j).
Kajiwara can be considered as being silent as to explicitly teaching concurrently forming the first protective film at the second main surface of the semiconductor substrate and a second protective film at the first main surface of the semiconductor substrate; concurrently removing the first protective film and the second protective film, wherein forming the first protective film includes forming an alignment mark in the first protective film.
Lu teaches (e.g. fig. 9 and 10) at paragraph 131 a screen oxide film (35, 40) is thermally grown on the second main surface of wafer 1 and the second main surface of wafer 31 and further teaches concurrently forming (thermal growth; e.g. paragraph 129) the first protective film (screen oxide film 35; e.g. paragraph 136) at the second main surface (bottom surface of 31) of the semiconductor substrate (1, 31) and a second protective film (40) at the first main surface (upper surface of 1) of the semiconductor substrate (1, 31); concurrently removing (screen oxide film 35 and 38 (which is part of layer 40) are removed; e.g. paragraph 136) the first protective film (35) and the second protective film (40), wherein forming the first protective film (35) includes forming an alignment mark (alignment mark 52 is imparted into 35, as shown in fig. 9) in the first protective film (35).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the lower protective layer as taught by Lu in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of utilizing an alignment mark incorporated into a protective layer such that no other material layers or structures will be needed for proper alignment.
Re claim 3: Kajiwara in view of Lu teaches the method according to claim 2, wherein the first protective film (35 of Kajiwara) and the second protective film (40 of Kajiwara) are formed using a same material (35 and 40 of Kajiwara are thermally grown; e.g. paragraph 131 of Lu).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (PGPub 20170133227) in view of Lu (US PGPub 2013/0122663) and Lo et al. (CN104810259; hereinafter “Lo”).
Re claim 4: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (9+2 is removed in fig. 4j).
Kajiwara can be considered as being silent as to explicitly teaching concurrently forming the first protective film at the second main surface of the semiconductor substrate and a second protective film at the first main surface of the semiconductor substrate; concurrently removing the first protective film and the second protective film, wherein forming the first protective film includes forming an alignment mark in the first protective film.
Lu teaches (e.g. fig. 9 and 10) at paragraph 131 a screen oxide film (35, 40) is thermally grown on the second main surface of wafer 1 and the second main surface of wafer 31 and further teaches concurrently forming (thermal growth; e.g. paragraph 129) the first protective film (screen oxide film 35; e.g. paragraph 136) at the second main surface (bottom surface of 31) of the semiconductor substrate (1, 31) and a second protective film (40) at the first main surface (upper surface of 1) of the semiconductor substrate (1, 31); concurrently removing (screen oxide film 35 and 38 (which is part of layer 40) are removed; e.g. paragraph 136) the first protective film (35) and the second protective film (40), wherein forming the first protective film (35) includes forming an alignment mark (alignment mark 52 is imparted into 35, as shown in fig. 9) in the first protective film (35).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the lower protective layer as taught by Lu in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of utilizing an alignment mark incorporated into a protective layer such that no other material layers or structures will be needed for proper alignment.
Kajiwara in view of Lu can be considered as being silent as to explicitly teaching wherein the first protective film (92) is so formed that an end portion of the semiconductor substrate (10) is exposed (see fig. 3(f)) from the first protective film (92) when viewed in a direction perpendicular to the second main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the first protective film (mask layer 310 on the bottom surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the first protective film (310) when viewed in a direction perpendicular to the second main surface (bottom surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara an Lu in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Lu as applied to claim 1 above, and further in view of Iwasaki et al. (US PGPub 2013/0001639; hereinafter “Iwasaki”) and Hisamoto et al. (US PGPub 2009/0014753; hereinafter “Hisamoto”).
Re claim 8: Kajiwara in view of Lu teaches substantially the entire method recited in claim 1 except explicitly teaching the method further comprising grinding the second main surface of the semiconductor substrate between forming the element structure and forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming the element structure (48, 54, 56), as well as the rear surface elements (652, 50b), before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the element structure before the first protective film as taught by Iwasaki in the method of Kajiwara in view of Lu in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.
Hisamoto teaches (e.g. fig. 7, claim 5, and paragraph 41) grinding the second main surface (back grinding which is followed by the implantation of P-type dopants into the back surface; e.g. paragraph 41) of the semiconductor substrate between forming the element structure (forming elements of MOS region 22; e.g. paragraph 31) and forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the formation of the front surface elements of a vertical device, followed by the thinning by back grinding and implantation of the back surface elements of the vertical device as taught by Hisamoto, which would be followed by the formation of the first protective film of Kajiwara as taught by Iwasaki in order to have the predictable result of performing the back grinding process early prior to formation of the protective layers since the back grinding process is prone to introducing many contaminants and should be performed before early in a processing step.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara and Lu, as applied to claim 1 above, and further in view of Kawamura (US 5,294,556).
Re claim 9: Kajiwara teaches providing a mask at the second main surface (104) of the semiconductor substrate (10) after forming the first protective film (92) but before implanting ions (84) in the semiconductor substrate (10).
Kajiwara in view of Lu is silent as to explicitly teaching that the mask is a metal mask.
Kawamura teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the photoresist as taught by Kawamura in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara and Lu as applied to claim 1 above, and further in view of Iwasaki.
Re claim 10: Kajiwara teaches substantially the entire method as recited in claim 1 except explicitly teaching forming a back-surface structure of the semiconductor element, at the second main surface of the semiconductor substrate after forming the element structure but before forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming a back-surface structure (652, 50b) of the semiconductor element (610), at the second main surface (bottom surface of substrate as shown in fig. 5) of the semiconductor substrate (50) after forming the element structure (48, 54, 56) but before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the back-surface structure after forming element structure and before the first protective film as taught by Iwasaki in the method of Kajiwara in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.

Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Lu, as applied to claim 1 above, and further in view of Lo et al. (CN104810259; hereinafter “Lo”).
Re claim 11: Kajiwara in view of Lu teaches substantially the entire method as recited in claim 2 except explicitly teaching the second protective film (50) is so formed that the end portion of the semiconductor substrate is exposed from the second protective film (50) when viewed in a direction perpendicular to the first main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the second protective film (mask layer 310 on the top surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the second protective film (310) when viewed in a direction perpendicular to the first main surface (top surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).
Re claim 13: Kajiwara in view of Lu teaches substantially the entire method as recited in claim 2 except explicitly teaching the first protective film (92) is so formed that an end portion of the semiconductor substrate is exposed from the first protective film (92) when viewed in a direction perpendicular to the second main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the first protective film (mask layer 310 on the bottom surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the first protective film (310) when viewed in a direction perpendicular to the second main surface (bottom surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).

Claims 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (PGPub 20170133227) in view of Lu (US PGPub 2013/0122663), Lo et al. (CN104810259; hereinafter “Lo”), and Nakamura et al. (US PGPub 2005/0250423; hereinafter “Nakamura”).
Re claim 12: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (9+2 is removed in fig. 4j).
Kajiwara can be considered as being silent as to explicitly teaching; concurrently removing the first protective film and the second protective film, wherein forming the first protective film includes forming an alignment mark in the first protective film.
Lu teaches (e.g. fig. 9 and 10) at paragraph 131 a screen oxide film (35, 40) is thermally grown on the second main surface of wafer 1 and the second main surface of wafer 31 and further teaches removing (screen oxide film 35 and 38 (which is part of layer 40) are removed; e.g. paragraph 136) the first protective film (35), wherein forming the first protective film (35) includes forming an alignment mark (alignment mark 52 is imparted into 35, as shown in fig. 9) in the first protective film (35).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the lower protective layer as taught by Lu in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of utilizing an alignment mark incorporated into a protective layer such that no other material layers or structures will be needed for proper alignment.
Kajiwara in view of Lu can be considered as being silent as to explicitly teaching wherein the first protective film (92) is so formed that an end portion of the semiconductor substrate (10) is exposed (see fig. 3(f)) from the first protective film (92) when viewed in a direction perpendicular to the second main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the first protective film (mask layer 310 on the bottom surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the first protective film (310) when viewed in a direction perpendicular to the second main surface (bottom surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara an Lu in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).
Kajiwara in view of Lu and Lo may be considered as being silent as to explicitly teaching the exposed end portion of the semiconductor substrate has a rounded surface.
Nakamura teaches (e.g. figs. 4, 17) the exposed end portion (B) of the semiconductor substrate (90) has a rounded surface (B is rounded).
It would have obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the rounded edge for the wafer as taught by Nakamura in the method of Kajiwara in view of Lu and Lo in order to have the predictable result of using a wafer edge shape with reduced sharp corners which are prone to cracking.
Re claim 14: Kajiwara in view of Lu, Lo, and Nakamura teaches the method according to claim 12, further comprising: forming a second protective film (50 of Kajiwara which corresponds to 40 of Lu, where Lu discusses at paragraph 131 that screen oxides are formed on both surfaces of the substrate) at the first main surface (front surface structure 106 of Kajiwara) of the semiconductor substrate (10 of Kajiwara) after forming the element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) but before implanting the ions in the semiconductor substrate (10 of Kajiwara), wherein the first protective film (50 of Kajiwara) and the second protective film (92 of Kajiwara) are formed using a same material (paragraph 85 of Kajiwara).
Re claim 20: Kajiwara teaches forming a second protective film (50 of Kajiwara) at the first main surface (102 of Kajiwara) of the semiconductor substrate (10 of Kajiwara) after forming the element structure (106 of Kajiwara) but before implanting the ions (84 of Kajiwara) in the semiconductor substrate (10 of Kajiwara).
Kajiwara in view of Lu, and Nakamura is silent as to explicitly teaching wherein the second protective film is so formed that the end portion of the semiconductor substrate is exposed from the second protective film when viewed in a direction perpendicular to the first main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the second protective film (mask layer 310 on the top surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the second protective film (310) when viewed in a direction perpendicular to the first main surface (top surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Lu, Lo, and Nakamura as applied to claim 12 above, and further in view of Iwasaki et al. (US PGPub 2013/0001639; hereinafter “Iwasaki”) and Hisamoto et al. (US PGPub 2009/0014753; hereinafter “Hisamoto”).
Re claim 17: Kajiwara in view of Lu, Lo, and Nakamura teaches substantially the entire method recited in claim 12 except explicitly teaching the method further comprising grinding the second main surface of the semiconductor substrate between forming the element structure and forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming the element structure (48, 54, 56), as well as the rear surface elements (652, 50b), before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the element structure before the first protective film as taught by Iwasaki in the method of Kajiwara in view of Lu, Lo, and Nakamura in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.
Hisamoto teaches (e.g. fig. 7, claim 5, and paragraph 41) grinding the second main surface (back grinding which is followed by the implantation of P-type dopants into the back surface; e.g. paragraph 41) of the semiconductor substrate between forming the element structure (forming elements of MOS region 22; e.g. paragraph 31) and forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the formation of the front surface elements of a vertical device, followed by the thinning by back grinding and implantation of the back surface elements of the vertical device as taught by Hisamoto, which would be followed by the formation of the first protective film of Kajiwara in view of Lu, Lo, Nakamura, and Iwasaki in order to have the predictable result of performing the back grinding process early prior to formation of the protective layers since the back grinding process is prone to introducing many contaminants and should be performed before early in a processing step.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara and Lu, as applied to claim 12 above, and further in view of Kawamura (US 5,294,556).
Re claim 18: Kajiwara teaches providing a mask at the second main surface (104) of the semiconductor substrate (10) after forming the first protective film (92) but before implanting ions (84) in the semiconductor substrate (10).
Kajiwara in view of Lu, Lo, and Nakamura is silent as to explicitly teaching that the mask is a metal mask.
Kawamura teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the photoresist as taught by Kawamura in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara and Lu as applied to claim 12 above, and further in view of Iwasaki.
Re claim 19: Kajiwara teaches the method according to claim 1, further comprising forming a back-surface structure of the semiconductor element, at the second main surface of the semiconductor substrate after forming the element structure but before forming the first protective film.
Re claim 19: Kajiwara in view of Lu, Lo, and Nakamura teaches substantially the entire method as recited in claim 12 except explicitly teaching forming a back-surface structure (52 of Lu) of the semiconductor element (1, 31 of Lu), at the second main surface of the semiconductor substrate after forming the element structure but before forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming a back-surface structure (652, 50b) of the semiconductor element (610), at the second main surface (bottom surface of substrate as shown in fig. 5) of the semiconductor substrate (50) after forming the element structure (48, 54, 56) but before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the back-surface structure after forming element structure and before the first protective film as taught by Iwasaki in the method of Kajiwara in view of Lu, Lo, and Nakamura in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822